                                                                                Lucas C. Townsend
                                                                                Direct: +1 202.887.3731
                                                                                Fax: +1 202.530.4254
                                                                                LTownsend@gibsondunn.com




March 16, 2021


VIA ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    Amazon.com, Inc. v. Attorney General Letitia James, No. 1:21-cv-767 (BMC)
       (E.D.N.Y.)

Dear Judge Cogan:

I represent Plaintiff Amazon.com, Inc. (“Amazon”) in the above-captioned matter.

On March 9, 2021, I moved for admission pro hac vice to appear as counsel for Amazon in
this action. In furtherance of my motion for admission pro hac vice, please find enclosed a
Certificate of Good Standing from the Bar of the State of New Jersey.

Sincerely,



/s/ Lucas C. Townsend
Lucas C. Townsend


Enclosure

cc: All Counsel of Record (via ECF)
